In an action to recover damages for personal injuries suffered by plaintiff due to the fall of a ladder upon which he was standing, defendant White Metal Rolling & Stamping Corp. appeals from a judgment, entered upon a jury’s verdict, in favor of plaintiff. Judgment reversed, on the facts, and a new trial granted, with costs to abide the event. Respondent (plaintiff) purchased a ladder and safety shoes from a retail dealer. Both articles were manufactured by appellant. After bolting the shoes to the ends of the ladder rails, respondent mounted the ladder which slid from under him. Respondent claimed that the bottom layers of rubber of the safety shoes sheared off because .of inadequate bonding between the bottom and upper layers. There was no direct evidence to support the claimed shearing, nor did the severed portions bear any marks of shearing. Respondent relied upon: (a) the testimony of a witness that, immediately after the accident, a policeman picked up the bottom layers of the shoes and handed them to respondent’s wife, and (b) the testimony of an expert that the bonding between layers was inadequate to withstand the pressure resulting from the use of the ladder. Appellant presented direct, uncontradicted evidence of reasonable care in manufacture and inspection of the shoes, and of previous manufacture and distribution of large quantities of similar safety shoes with no complaints. Under the circumstances, we believe that the verdict is contrary to the weight of the credible evidence and that there should be a new trial. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.